 470DECISIONS OF NATIONAL LABOR PELATIONS BOARDUpon the basis of the above findings of fact and upon-the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum, and Plastic Workers of America, AFL-CIO,is a labor organizationwithin themeaning ofSection 2 (5) of the Act.2.The Companyhas not engaged in unfairlabor practices within themeaningof Section 8 (a) (3) or(1) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findings offactand conclusionsof law, andupon the entirerecordin the case,I recommendthat the complaintbe dismissedin its entirety.Gary Steel Supply CompanyandInternational Union of Elec-trical,Radio andMachineWorkers, AFL-CIO, Petitioner.Case No. 13-RC-9191.September 10, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer HymenBear.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the following reasons :The petition herein was filed on February 21, 1963. The Petitionerseeks to represent a unit of the Employer's employees located at itsBlue Island, Illinois, plant, who are presently represented by theIntervenor?The Employer and the Intervenor assert their currentwritten contract, dated August 5, 1962, is a bar to the petition.ThePetitioner contends the contract is not a bar because,inter alia,it con-tains a retroactive union-security and an illegal checkoff clause'1Local 714, Machinery,Scrap Iron, Metal and Steel Chauffeurs,Warehousemen,Handlers,Helpers and Alloy Fabricators Unions, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America was permitted to interveneat the hearing on the basis of Its current contract with the Employer.2 The Employer's entire operations are located at its plant and offices in Blue Island,where it has had a bargaining history with the Intervenor covering Its Blue Island em-ployees.However,until about August 1961, the Employer also had operated a plant inKensington,Illinois,and, prior to the closing of the Kensington plant, the Employer hadhad a long bargaining history with the Intervenor covering Its Kensington employees.3 The Petitioner also contends that the Intervenor is, in effect,defunct, because it hasnot administered the terms of the contract,and, therefore,the contract cannot bar thepetition.The record shows, however,that the Intervenor has elective officers and that it144 NLRBNo. 45. GARY STEEL SUPPLY COMPANY471The record shows that on July 9, 1962, the Employer and the Inter-venor entered negotiations for a new contract to succeed their then cur-rent contract expiring August 5,1962.On August 1, 1962, the partiesreached agreement on the terms of a new 3-year contract. It appearsthatWilliam Hogan, secretary-treasurer and businessmanager ofthe Intervenor, instructed his secretary to prepare a new contract fromnotes taken by him during the negotiation meetings.A written in-strumentpurporting to incorporate the terms agreed upon was pre-pared and signed by the parties on August 5, 1962.This agreement provided,inter alia,that all employees covered bythe agreement who are not members of the Intervenor on theeffectivedate "shall, on or after the thirtieth day following the effective dateof this agreement, become andremain members" and that all newemployees "hired on or after [the] effective date shall, on or afterthe thirtieth day following the beginning of such employment, becomeand remain members" of the Intervenor.The agreementalso con-tained the following checkoff clause :(e)On the first pay day of every month, the Union dues andsuch initiation fees as are owed by each employee covered by thisagreement shall be deducted from the pay of the employee by theCompany, and -turned over to the Secretary-Treasurer of the Unionnot later than ten (10) days after such monthly deduction.The agreement made no provision for any change in the terms andconditions of employment during the first year of the term, but didprovide for annual 5-cent per hour general wage increases effectiveAugust 19,1963, and August 19,1964.In late November or early December 1962, Irvin Ruder, Jr., vicepresident, treasurer, and general manager of the Employer, had occa-sion to look at the agreement for the purpose of checking certainwage rates.He thereupon discovered that the job classifications andwage rates contained in the agreement applied to the Employer'sdefunct Kensington plant and that the agreement had the August 19anniversary date of the previous Kensington agreements, rather thanthe August 5 anniversary date of the Blue Island agreements. There-upon, Ruder telephoned Hogan and told him of his discovery.Afterascertaining their mutual mistake, the parties sometime in Decembersigned an agreement which conformed to the understanding previouslyreached and was made specifically applicable to the Blue Island plant.Though signed in December 1962, the agreement was dated August 5,1962, and made effective for a period of 3 years from that date.It is clear that on August 5, 1962, the Employer and the Intervenorexecuted a valid union-security contract which, though mistakenlyis in fact administering the contract.The Petitioner further contends the contract hadnot been reduced to writing before the filing of the petition.For the reasons hereinafterset forth,we find this contention is without merit. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade applicable to a nonexistent plant, was, nevertheless, intended toapply to the Employer's only plant at which the Intervenor thenrepresented employees. In all respects it was a complete and validwritten contract of a kind sufficient to meet the Board's contract-barstandards.4The parties operated under this agreement and appliedit to the Blue Island plant.The document drafted and signed inDecember 1962 constituted no more than a redraft intended to reformthe written contract to the actual contractual intention of the parties.It neither changed the rights and obligations previously establishedby virtue of the August agreement nor extended the effective term ofthat agreement.For this reason we find that the contract which wasarrived at, reduced to writing, and executed on August 5, 1962,constitutes, as reformed, a bar to the present petition.'We find no merit in the Petitioner's contention that the contractcontains an illegal checkoff clause and may not therefore be con-sidered a bar.Specifically, the Petitioner claims that the checkoffclause is invalid because it fails expressly to provide for a checkoffof dues and initiation fees only upon the execution of individual au-thorizations not irrevocable for more than a year as required bySection 302 (c) (4) of the Act.InKeystone Coat, Apron f Towel Supply Company, et al.,6theBoard found "that failure of a checkoff provision on its face to con-form to Section 302 of the Act removes as a bar any contract contain-ing such a clause."' The reasons assigned for so finding were the samereasons that led the Board in that case to find a union-security clauseillegal and not an effective bar to a representation proceeding wherethe union-security clause did not, on its face, reflect the precise lan-guage of the Act's Section 8 (a) (3) proviso.In the subsequentParagon Products Corporationcase,' however,the Board reconsidered theKeystonerule as it applied to union-security clauses, and for reasons there fully explicated, found that"[c] ontracts containing ambiguous though not clearly unlawful union-security provisions will bar representation proceedings in the absenceof a determination of illegality as to the particular provision involvedby this Board or a Federal court pursuant to an unfair labor practiceproceeding." 9We now believe that the policies of the Act can bestbe effectuated by establishing a comparable rule with respect to con-tracts containing checkoff provisions.We hold, therefore, that acontract will not be considered defective as a bar to a representation6 SeeLaycob Hat Company,107 NLRB 10095 Contrary to the Petitioner,we find accordingly thatthe reexecution of the Augustagreement did not deprive incumbent nonmembers and/or new employees of the statutory30-day grace period.SeeWeyerhaeuser Company,142 NLRB 702.8121 NLRB 880.7Idat 885-886.8 134 NLRB 662.0 Id.at 667. NACHMAN CORPORATION473proceeding simply because it contains a checkoff provision which failsto spell out the requirements of the proviso to Section 302(c) (4) ofthe Act, unless the checkoff provision is either unlawful on its faceor has otherwise been determined to be illegal in an unfair labor prac-tice proceeding or in a proceeding initiated by the Attorney General.10As the checkoff provision in the instant case is not defective in the re-spects stated, we hold that it does not render inoperative the contractas a bar.11In view of our findings herein, we shall dismiss the petition herein."[The Board dismissed the petition.]MEMBER JENKINStook no partin the consideration of the aboveDecision and Order.10We reiterate our holding inParagonthat no testimony and no evidence will be ad-missible in a representation proceeding where the testimony or evidence is only relevantto the question of the practice under a contract urged as a bar to the proceeding.11 To the extent thatKeystone Coat, Apron&Towel Supply Company, et al., supra, isinconsistent herewith,it is hereby overruled.13Member Leedom agrees with his colleagues that under the rule of theParagoncasethe checkoff clause in this contract does not remove the contract as a bar.AlthoughMember Leedom dissented in theParagoncase, and in subsequent cases applying theParagonrule,he now deems himself boundbythe majority decision inParagon,andaccordingly concurs in the dismissal of this petition.Nachman CorporationandDomingo PerdomoandJoseph E.RichardsonandWillieMae HarrisonandGeorge D. ThomasandMarguerite HawkinsandRobert L.ScottandJohn ClarkandDonald MilbourneandHelena PaganandUnited Steel-workers of America,AFL-CIO.Cases Nos..-CA-°2720-1,4-CA-2720-2, 4-CA-0720-3, 4-CA-2720-4, 4-CA-2720-5, 4-CA-2720-6,4-CA-,0720-7, 4-CA-27920-8, 4-CA-92720-10, and 4-CA-2720-11.September 11, 1963DECISION AND ORDEROn March 26, 1963, Trial Examiner James V. Constantine issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engagingin certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter the General Counsel and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Leedom and Fanning].144 NLRB No. 55.